

	

		II

		109th CONGRESS

		1st Session

		S. 1534

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Durbin (for himself

			 and Mr. Akaka) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To reduce the risk to the food supply from

		  intentional contamination, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Safe and Secure Food Act of

			 2005.

			(b)Table of

			 contents

				

					Sec. 1. Short title; table of contents.

					TITLE I—Food Security

					Subtitle A—Department of Agriculture

					Sec. 101. Food security for meat and meat food

				products.

					Sec. 102. Food security for poultry and poultry food

				products.

					Sec. 103. Food security for eggs and egg products.

					Sec. 104. Confidentiality of information.

					Subtitle B—Food and Drug Administration

					Sec. 111. Food security for food products.

					Subtitle C—Inspector Training

					Sec. 121. Inspector training for food security.

					TITLE II—Recall Authority

					Subtitle A—Department of Agriculture

					Sec. 201. Food safety enforcement for meat and meat food

				products.

					Sec. 202. Food safety enforcement for poultry and poultry food

				products.

					Sec. 203. Food safety enforcement for eggs and egg

				products.

					Sec. 204. Liability.

					Subtitle B—Food and Drug Administration

					Sec. 211. Food safety enforcement for food.

					Sec. 212. Liability.

					TITLE III—Imported Food

					Sec. 301. Imported food.

					TITLE IV—Risk Assessment Information Sharing

					Sec. 401. Risk assessment information sharing.

				

			IFood Security

			ADepartment of Agriculture

				101.Food security for

			 meat and meat food products

					The Federal Meat Inspection Act

			 (21 U.S.C.

			 601 et seq.) is amended—

						(1)by redesignating section 411

			 (21 U.S.C.

			 680) as section 415; and

						(2)by inserting after section 410

			 (21 U.S.C.

			 679a) the following:

							

								411.Food

				security

									(a)In

				generalThe Secretary, in

				consultation with the Secretary of Health and Human Services, shall promulgate

				regulations that require persons to implement procedures to prevent both

				unintentional and intentional contamination of meat and meat food products at

				establishments covered by this Act.

									(b)Scope of

				regulationsThe regulations

				shall require a person responsible for an establishment covered by this Act to

				implement security procedures for the entire establishment, as determined by

				the Secretary, including—

										(1)developing a security plan that addresses

				the specific vulnerabilities of the establishment;

										(2)developing an emergency response plan for

				the establishment;

										(3)securing establishment boundaries;

										(4)providing guards, alarms, and outside

				lighting, as necessary;

										(5)performing background checks before hiring

				new personnel;

										(6)limiting access to the

				establishment;

										(7)accounting for missing stock;

										(8)implementing mail-handling procedures;

				and

										(9)such other security procedures as the

				Secretary determines to be necessary to prevent unintentional or intentional

				contamination of meat and meat food products.

										(c)Training of

				field inspectorsThe

				Secretary shall provide training for field inspectors of the Food Safety and

				Inspection Service to monitor the implementation of the regulations described

				in subsection

				(a).

									.

						102.Food security for

			 poultry and poultry food products

					(a)In

			 generalThe Poultry Products

			 Inspection Act (21

			 U.S.C. 451 et seq.) is amended—

						(1)by redesignating sections 26 through 29 as

			 sections 31 through 34 and moving those sections to the end of that Act;

						(2)by redesignating section 30 as section 26;

			 and

						(3)by inserting after section 26 (as

			 redesignated by paragraph (2)) the following:

							

								27.Food

				security

									(a)In

				generalThe Secretary, in

				consultation with the Secretary of Health and Human Services, shall promulgate

				regulations that require persons to implement procedures to prevent both

				unintentional and intentional contamination of poultry and poultry food

				products at establishments covered by this Act.

									(b)Scope of

				regulationsThe regulations

				shall require a person that is responsible for an establishment covered by this

				Act to implement security procedures for the entire establishment, as

				determined by the Secretary, including—

										(1)developing a security plan that addresses

				the specific vulnerabilities of the establishment;

										(2)developing an emergency response plan for

				the establishment;

										(3)securing establishment boundaries;

										(4)providing guards, alarms, and outside

				lighting, as necessary;

										(5)performing background checks before hiring

				new personnel;

										(6)limiting access to the

				establishment;

										(7)accounting for missing stock;

										(8)implementing mail-handling procedures;

				and

										(9)such other security procedures as the

				Secretary determines to be necessary to prevent unintentional or intentional

				contamination of poultry and poultry food products.

										(c)Training of

				field inspectorsThe

				Secretary shall provide training for field inspectors of the Food Safety and

				Inspection Service to monitor the implementation of the regulations described

				in subsection

				(a).

									.

						(b)Conforming

			 amendmentsSection 5(c)(1) of

			 the Poultry Products Inspection Act (21 U.S.C. 454(c)(1)) is

			 amended in the first sentence—

						(1)by striking , by thirty days prior

			 to the expiration of two years after enactment of the Wholesome Poultry

			 Products Act,; and

						(2)by striking sections 1–4, 6–10, and

			 12–22 of this Act and inserting sections 1 through 4, 6 through

			 10, 12 through 22, and 27 through 30.

						103.Food security for

			 eggs and egg productsThe Egg

			 Products Inspection Act (21 U.S.C. 1031 et seq.) is amended—

					(1)by redesignating sections 27 through 29 as

			 sections 31 through 33, respectively;

					(2)by inserting after section 26 (21 U.S.C.

			 1054) the following:

						

							27.Food

				security

								(a)In

				generalThe Secretary, in

				consultation with the Secretary of Health and Human Services, shall promulgate

				regulations that require persons to implement procedures to prevent both

				unintentional and intentional contamination of eggs and egg products at

				establishments covered by this Act.

								(b)Scope of

				regulationsThe regulations

				shall require a person that is responsible for an establishment covered by this

				Act to implement security procedures for the entire establishment, as

				determined by the Secretary, including—

									(1)developing a security plan that addresses

				the specific vulnerabilities of the establishment;

									(2)developing an emergency response plan for

				the establishment;

									(3)securing establishment boundaries;

									(4)providing guards, alarms, and outside

				lighting, as necessary;

									(5)performing background checks before hiring

				new personnel;

									(6)limiting access to the

				establishment;

									(7)accounting for missing stock;

									(8)implementing mail-handling procedures;

				and

									(9)such other security procedures as the

				Secretary determines to be necessary to prevent unintentional or intentional

				contamination of eggs and egg products.

									(c)Training of

				field inspectorsThe

				Secretary shall provide training for field inspectors of the Food Safety and

				Inspection Service to monitor the implementation of the regulations described

				in subsection

				(a).

								.

					104.Confidentiality of

			 informationSection 1770(d) of

			 the Food Security Act of 1985 (7 U.S.C. 2276(d)) is amended—

					(1)in paragraph (11), by striking

			 or; and

					(2)by adding at the end the following:

						

							(13)section 411 of the Federal Meat Inspection

				Act;

							(14)section 31 of the Poultry Products

				Inspection Act; or

							(15)section 27 of the Egg Products Inspection

				Act.

							.

					BFood and Drug Administration

				111.Food security for

			 food products

					(a)In

			 generalChapter IV of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by

			 adding at the end the following:

						

							416.Food

				security

								(a)In

				generalThe Secretary, in

				consultation with the Secretary of Agriculture, shall promulgate regulations

				that require persons to implement procedures to prevent both unintentional and

				intentional contamination of food at domestic facilities covered by this

				Act.

								(b)Scope of

				regulationsThe regulations

				shall—

									(1)direct food inspectors to check for the

				safety and security of food during an inspection of a domestic facility;

				and

									(2)require a person that is responsible for a

				domestic facility to implement security procedures for the entire domestic

				facility, as determined by the Secretary, including—

										(A)developing a security plan that addresses

				the specific vulnerabilities of the facility;

										(B)developing an emergency response plan for

				the facility;

										(C)securing establishment boundaries;

										(D)providing guards, alarms, and outside

				lighting, as necessary;

										(E)performing background checks before hiring

				new personnel;

										(F)limiting access to the facility;

										(G)accounting for missing stock;

										(H)implementing mail-handling procedures;

				and

										(I)such other security procedures as the

				Secretary determines to be necessary to prevent unintentional or intentional

				contamination of food.

										(c)Training of

				field inspectorsThe

				Secretary shall provide training for field inspectors of the Food and Drug

				Administration to monitor the implementation of the regulations described in

				subsection (a).

								(d)Protection of

				informationInformation

				furnished under the regulations described in subsection (a) shall not be

				disclosed under section 552 of title 5, United States Code (commonly known as

				the Freedom of Information Act).

								(e)DefinitionIn this section, the term domestic

				facility has the meaning given that term under section

				415(b)(2).

								.

					CInspector Training

				121.Inspector training

			 for food security

					(a)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary of Agriculture, in

			 consultation with the Secretary of Health and Human Services, shall develop,

			 publish, and initiate implementation of a joint training program for

			 individuals who perform inspections with respect to the food security

			 regulations promulgated pursuant to the amendments made by this title.

					(b)Continuing

			 trainingAs part of the

			 training program implemented under subsection (a), the Secretary of Agriculture

			 and the Secretary of Health and Human Services shall require individuals

			 described in subsection (a) to meet training and retraining requirements, as

			 determined by the Secretaries, at least once every 2 years.

					IIRecall Authority

			ADepartment of Agriculture

				201.Food safety

			 enforcement for meat and meat food products

					(a)In

			 generalThe Federal Meat

			 Inspection Act (21

			 U.S.C. 601 et seq.) is amended by adding after section 411 (as

			 added by section 101) the following:

						

							412.Notification,

				nondistribution, and recall of adulterated or misbranded articles

								(a)Notification to

				Secretary of violation

									(1)In

				generalA person (other than

				a household consumer) that has reason to believe that any carcass, part of a

				carcass, meat, or meat food product of cattle, sheep, swine, goats, horses,

				mules, or other equines (referred to in this section as an

				article) transported, stored, distributed, or otherwise handled

				by the person is adulterated or misbranded shall, as soon as practicable,

				notify the Secretary of the identity and location of the article.

									(2)Manner of

				notificationNotification

				under paragraph (1) shall be made in such manner and by such means as the

				Secretary may require by regulation.

									(b)Recall and

				consumer notification

									(1)Voluntary

				actionsOn receiving

				notification under subsection (a) or by other means, if the Secretary finds

				that an article is adulterated or misbranded and that there is a reasonable

				probability that human consumption of the article would present a threat to

				public health (as determined by the Secretary), the Secretary shall provide all

				appropriate persons (as determined by the Secretary), that transported, stored,

				distributed, or otherwise handled the article with an opportunity—

										(A)to cease distribution of the

				article;

										(B)to notify all persons that transport,

				store, distribute, or otherwise handle the article, or to which the article has

				been transported, sold, distributed, or otherwise handled, to cease immediately

				distribution of the article;

										(C)to recall the article; or

										(D)in consultation with the Secretary, to

				provide notice of the finding of the Secretary to all consumers to which the

				article was, or may have been, distributed.

										(2)Mandatory

				actionsIf the appropriate

				person referred to in paragraph (1) does not carry out the actions described in

				that paragraph with respect to an article within the time period and in the

				manner prescribed by the Secretary, the Secretary shall, by order, require, as

				the Secretary determines to be necessary, the person—

										(A)to cease immediately distribution of the

				article; and

										(B)to make immediately the notification

				described in paragraph (1)(B).

										(3)Notice to

				consumersThe Secretary

				shall, as the Secretary determines to be necessary, provide notice of the

				finding of the Secretary under paragraph (1) to consumers to which the article

				was, or may have been, distributed.

									(4)Nondistribution

				by notified personsA person

				that transports, stores, distributes, or otherwise handles the article, or to

				which the article has been transported, sold, distributed, or otherwise

				handled, and that is notified under paragraph (1)(B) or (2)(B) shall cease

				immediately distribution of the article.

									(5)Availability of

				records to SecretaryEach

				appropriate person referred to in paragraph (1) that transported, stored,

				distributed, or otherwise handled an article shall make available to the

				Secretary information necessary to carry out this subsection, as determined by

				the Secretary, regarding—

										(A)persons that transport, store, distribute,

				or otherwise handle the article; and

										(B)persons to which the article has been

				transported, sold, distributed, or otherwise handled.

										(c)Informal

				hearings on orders

									(1)In

				generalThe Secretary shall

				provide a person subject to an order under subsection (b) with an opportunity

				for an informal hearing (in accordance with such rules or regulations as the

				Secretary shall prescribe) on—

										(A)the actions required by the order;

				and

										(B)any reasons why the article that is the

				subject of the order should not be recalled.

										(2)Timing of

				hearingsThe Secretary shall

				hold a hearing under paragraph (1) as soon as practicable, but not later than 2

				business days, after the date of issuance of the order.

									(d)Post-Hearing

				recall orders

									(1)Amendment of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that there is a reasonable probability that human consumption of the

				article that is the subject of an order under subsection (b) presents a threat

				to public health, the Secretary may, as the Secretary determines to be

				necessary—

										(A)amend the order under subsection

				(b)—

											(i)to require recall of the article or other

				appropriate action; and

											(ii)to specify a timetable during which the

				recall shall occur;

											(B)require periodic reports to the Secretary

				describing the progress of the recall; or

										(C)provide notice of the recall to consumers

				to which the article was, or may have been, distributed.

										(2)Vacation of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that adequate grounds do not exist to continue the actions required

				by the order, the Secretary shall vacate the order.

									(e)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								413.Refusal or

				withdrawal of inspection of establishments

								(a)In

				generalThe Secretary may,

				for such period, or indefinitely, as the Secretary considers necessary to carry

				out this Act, refuse to provide or withdraw inspection under title I with

				respect to an establishment if the Secretary determines, after opportunity for

				a hearing on the record is provided to the applicant for, or recipient of,

				inspection, that the applicant or recipient, or any person responsibly

				connected with the applicant or recipient (within the meaning of section 401),

				has committed a willful violation or repeated violations of this Act (including

				a regulation promulgated under this Act).

								(b)Denial or

				suspension of inspection pending hearingThe Secretary may deny or suspend

				inspection under title I, pending opportunity for an expedited hearing, with

				respect to an action under subsection (a), if the Secretary determines that the

				denial or suspension is in the public interest to protect the health or welfare

				of consumers or to ensure the effective performance of an official duty under

				this Act.

								(c)Judicial

				review

									(1)In

				generalA determination and

				order of the Secretary with respect to the refusal or withdrawal of inspection

				under this section shall be final unless, not later than 30 days after the

				effective date of the order, the affected applicant for, or recipient of,

				inspection—

										(A)files a petition for judicial review of the

				order; and

										(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Refusal or

				withdrawal of inspection pending reviewInspection shall be refused or withdrawn as

				of the effective date of the order pending any judicial review of the order

				unless the Secretary directs otherwise.

									(3)Venue;

				recordJudicial review of the

				order shall be—

										(A)in—

											(i)the United States court of appeals for the

				circuit in which the applicant for, or recipient of, inspection resides or has

				its principal place of business; or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)on the record on which the determination

				and order are based.

										(d)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								414.Civil

				penalties

								(a)In

				general

									(1)AssessmentThe Secretary may assess against a person

				that commits a serious violation (as defined by the Secretary by regulation) of

				this Act (including a regulation promulgated or order issued under this Act) a

				civil penalty for each violation of not more than $100,000.

									(2)Separate

				offensesEach violation and

				each day during which the violation continues shall be considered to be a

				separate offense.

									(3)Notice and

				opportunity for hearingThe

				Secretary shall not assess a civil penalty under this section against a person

				unless the person is given notice and opportunity for a hearing on the record

				before the Secretary in accordance with sections 554 and 556 of title 5, United

				States Code.

									(4)Determination

				of civil penalty amountThe

				amount of a civil penalty under this section—

										(A)shall be assessed by the Secretary by

				written order, taking into account—

											(i)the gravity of the violation;

											(ii)the degree of culpability of the

				person;

											(iii)the size and type of the business of the

				person; and

											(iv)any history of prior offenses by the person

				under this Act; and

											(B)shall be reviewed only in accordance with

				subsection (b).

										(b)Judicial

				review

									(1)In

				generalAn order assessing a

				civil penalty against a person under subsection (a) shall be final unless the

				person—

										(A)not later than 30 days after the effective

				date of the order, files a petition for judicial review of the order in—

											(i)the United States court of appeals for the

				circuit in which the person resides or has its principal place of business;

				or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Filing of copy

				of recordThe Secretary shall

				promptly file in the court a certified copy of the record on which the order

				was issued.

									(c)Collection

				actions for failure To pay assessment

									(1)Referral to

				Attorney GeneralIf a person

				fails to pay a civil penalty assessed under subsection (a) after the order

				assessing the civil penalty has become a final order, or after the court of

				appeals has entered final judgment in favor of the Secretary, the Secretary

				shall refer the matter to the Attorney General.

									(2)Action by

				Attorney GeneralUpon

				referral of a matter under paragraph (1), the Attorney General shall bring a

				civil action to recover the amount of the civil penalty in United States

				district court.

									(3)Scope of

				reviewIn a civil action

				under paragraph (2), the validity and appropriateness of the order of the

				Secretary assessing the civil penalty shall not be subject to review.

									(d)Refusal or

				withdrawal of inspection pending paymentIf a person fails to pay the amount of a

				civil penalty after the order assessing the civil penalty has become a final

				order, the Secretary may refuse to provide or withdraw inspection under title I

				of the person until the civil penalty is paid or until the Secretary directs

				otherwise.

								(e)Penalties in

				lieu of other actionsNothing

				in this Act requires the Secretary to report for prosecution, or for the

				commencement of an action, any violation of this Act in any case in which the

				Secretary believes that the public interest will be adequately served by the

				assessment of a civil penalty under this section.

								(f)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be

				available.

								.

					(b)Criminal

			 penalties

						(1)Assaulting,

			 resisting, or impeding certain personsSection 405 of the Federal Meat Inspection

			 Act (21 U.S.C.

			 675) is amended—

							(A)in the first sentence, by striking

			 not more than $5,000 and inserting under title 18, United

			 States Code,; and

							(B)in the second sentence, by striking

			 not more than $10,000 and inserting under title 18,

			 United States Code,.

							(2)ViolationsSection 406 of the Federal Meat Inspection

			 Act (21 U.S.C.

			 676) is amended—

							(A)by striking of not more than

			 $1,000, and inserting under title 18, United States

			 Code,; and

							(B)by striking of not more than

			 $10,000, and inserting under title 18, United States

			 Code,.

							(c)Conforming

			 amendments

						(1)Section 1 of the Federal Meat Inspection

			 Act (21 U.S.C.

			 601) is amended by adding at the end the following:

							

								(w)PersonThe term person means any

				individual, partnership, corporation, association, or other business

				unit.

								.

						(2)The Federal Meat Inspection Act

			 (21 U.S.C.

			 601 et seq.) is amended—

							(A)by striking person, firm, or

			 corporation each place it appears and inserting

			 person;

							(B)by striking persons, firms, and

			 corporations each place it appears and inserting

			 persons; and

							(C)by striking persons, firms, or

			 corporations each place it appears and inserting

			 persons.

							202.Food safety

			 enforcement for poultry and poultry food products

					(a)In

			 generalThe Poultry Products

			 Inspection Act (21

			 U.S.C. 451 et seq.) (as amended by section 102) is amended by

			 inserting after section 27 (as added by section 102(a)(3)) the

			 following:

						

							28.Notification,

				nondistribution, and recall of adulterated or misbranded articles

								(a)Notification to

				Secretary of violation

									(1)In

				generalA person (other than

				a household consumer) that has reason to believe that any poultry or poultry

				product (referred to in this section as an article) transported,

				stored, distributed, or otherwise handled by the person is adulterated or

				misbranded shall, as soon as practicable, notify the Secretary of the identity

				and location of the article.

									(2)Manner of

				notificationNotification

				under paragraph (1) shall be made in such manner and by such means as the

				Secretary may require by regulation.

									(b)Recall and

				consumer notification

									(1)Voluntary

				actionsOn receiving

				notification under subsection (a) or by other means, if the Secretary finds

				that an article is adulterated or misbranded and that there is a reasonable

				probability that human consumption of the article would present a threat to

				public health (as determined by the Secretary), the Secretary shall provide all

				appropriate persons (as determined by the Secretary), that transported, stored,

				distributed, or otherwise handled the article with an opportunity—

										(A)to cease distribution of the

				article;

										(B)to notify all persons that transport,

				store, distribute, or otherwise handle the article, or to which the article has

				been transported, sold, distributed, or otherwise handled, to cease immediately

				distribution of the article;

										(C)to recall the article; or

										(D)in consultation with the Secretary, to

				provide notice of the finding of the Secretary to all consumers to which the

				article was, or may have been, distributed.

										(2)Mandatory

				actionsIf the appropriate

				person referred to in paragraph (1) does not carry out the actions described in

				that paragraph with respect to an article within the time period and in the

				manner prescribed by the Secretary, the Secretary shall, by order, require, as

				the Secretary determines to be necessary, the person—

										(A)to cease immediately distribution of the

				article; and

										(B)to make immediately the notification

				described in paragraph (1)(B).

										(3)Notice to

				consumersThe Secretary

				shall, as the Secretary determines to be necessary, provide notice of the

				finding of the Secretary under paragraph (1) to consumers to which the article

				was, or may have been, distributed.

									(4)Nondistribution

				by notified personsA person

				that transports, stores, distributes, or otherwise handles the article, or to

				which the article has been transported, sold, distributed, or otherwise

				handled, and that is notified under paragraph (1)(B) or (2)(B) shall cease

				immediately distribution of the article.

									(5)Availability of

				records to SecretaryEach

				appropriate person referred to in paragraph (1) that transported, stored,

				distributed, or otherwise handled an article shall make available to the

				Secretary information necessary to carry out this subsection, as determined by

				the Secretary, regarding—

										(A)persons that transport, store, distribute,

				or otherwise handle the article; and

										(B)persons to which the article has been

				transported, sold, distributed, or otherwise handled.

										(c)Informal

				hearings on orders

									(1)In

				generalThe Secretary shall

				provide a person subject to an order under subsection (b) with an opportunity

				for an informal hearing (in accordance with such rules or regulations as the

				Secretary shall prescribe) on—

										(A)the actions required by the order;

				and

										(B)any reasons why the article that is the

				subject of the order should not be recalled.

										(2)Timing of

				hearingsThe Secretary shall

				hold a hearing under paragraph (1) as soon as practicable, but not later than 2

				business days, after the date of issuance of the order.

									(d)Post-Hearing

				recall orders

									(1)Amendment of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that there is a reasonable probability that human consumption of the

				article that is the subject of an order under subsection (b) presents a threat

				to public health, the Secretary may, as the Secretary determines to be

				necessary—

										(A)amend the order under subsection

				(b)—

											(i)to require recall of the article or other

				appropriate action; and

											(ii)to specify a timetable during which the

				recall shall occur;

											(B)require periodic reports to the Secretary

				describing the progress of the recall; or

										(C)provide notice of the recall to consumers

				to which the article was, or may have been, distributed.

										(2)Vacation of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that adequate grounds do not exist to continue the actions required

				by the order, the Secretary shall vacate the order.

									(e)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								29.Refusal or withdrawal

				of inspection of establishments

								(a)In

				generalThe Secretary may,

				for such period, or indefinitely, as the Secretary considers necessary to carry

				out this Act, refuse to provide or withdraw inspection under this Act with

				respect to an establishment if the Secretary determines, after opportunity for

				a hearing on the record is provided to the applicant for, or recipient of,

				inspection, that the applicant or recipient, or any person responsibly

				connected with the applicant or recipient (within the meaning of section

				18(a)), has committed a willful violation or repeated violations of this Act

				(including a regulation promulgated under this Act).

								(b)Denial or

				suspension of inspection pending hearingThe Secretary may deny or suspend

				inspection under this Act, pending opportunity for an expedited hearing, with

				respect to an action under subsection (a), if the Secretary determines that the

				denial or suspension is in the public interest to protect the health or welfare

				of consumers or to ensure the effective performance of an official duty under

				this Act.

								(c)Judicial

				review

									(1)In

				generalA determination and

				order of the Secretary with respect to the refusal or withdrawal of inspection

				under this section shall be final unless, not later than 30 days after the

				effective date of the order, the affected applicant for, or recipient of,

				inspection—

										(A)files a petition for judicial review of the

				order; and

										(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Refusal or

				withdrawal of inspection pending reviewInspection shall be refused or withdrawn as

				of the effective date of the order pending any judicial review of the order

				unless the Secretary directs otherwise.

									(3)Venue;

				recordJudicial review of the

				order shall be—

										(A)in—

											(i)the United States court of appeals for the

				circuit in which the applicant for, or recipient of, inspection resides or has

				its principal place of business; or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)on the record on which the determination

				and order are based.

										(d)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								30.Civil

				penalties

								(a)In

				general

									(1)AssessmentThe Secretary may assess against a person

				that commits a serious violation (as defined by the Secretary by regulation) of

				this Act (including a regulation promulgated or order issued under this Act) a

				civil penalty for each violation of not more than $100,000.

									(2)Separate

				offensesEach violation and

				each day during which the violation continues shall be considered to be a

				separate offense.

									(3)Notice and

				opportunity for hearingThe

				Secretary shall not assess a civil penalty under this section against a person

				unless the person is given notice and opportunity for a hearing on the record

				before the Secretary in accordance with sections 554 and 556 of title 5, United

				States Code.

									(4)Determination

				of civil penalty amountThe

				amount of a civil penalty under this section—

										(A)shall be assessed by the Secretary by

				written order, taking into account—

											(i)the gravity of the violation;

											(ii)the degree of culpability of the

				person;

											(iii)the size and type of the business of the

				person; and

											(iv)any history of prior offenses by the person

				under this Act; and

											(B)shall be reviewed only in accordance with

				subsection (b).

										(b)Judicial

				review

									(1)In

				generalAn order assessing a

				civil penalty against a person under subsection (a) shall be final unless the

				person—

										(A)not later than 30 days after the effective

				date of the order, files a petition for judicial review of the order in—

											(i)the United States court of appeals for the

				circuit in which the person resides or has its principal place of business;

				or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Filing of copy

				of recordThe Secretary shall

				promptly file in the court a certified copy of the record on which the order

				was issued.

									(c)Collection

				actions for failure To pay assessment

									(1)Referral to

				Attorney GeneralIf a person

				fails to pay a civil penalty assessed under subsection (a) after the order

				assessing the civil penalty has become a final order, or after the court of

				appeals has entered final judgment in favor of the Secretary, the Secretary

				shall refer the matter to the Attorney General.

									(2)Action by

				Attorney GeneralUpon

				referral of a matter under paragraph (1), the Attorney General shall bring a

				civil action to recover the amount of the civil penalty in United States

				district court.

									(3)Scope of

				reviewIn a civil action

				under paragraph (2), the validity and appropriateness of the order of the

				Secretary assessing the civil penalty shall not be subject to review.

									(d)Refusal or

				withdrawal of inspection pending paymentIf a person fails to pay the amount of a

				civil penalty after the order assessing the civil penalty has become a final

				order, the Secretary may refuse to provide or withdraw inspection under this

				Act of the person until the civil penalty is paid or until the Secretary

				directs otherwise.

								(e)Penalties in

				lieu of other actionsNothing

				in this Act requires the Secretary to report for prosecution, or for the

				commencement of an action, any violation of this Act in any case in which the

				Secretary believes that the public interest will be adequately served by the

				assessment of a civil penalty under this section.

								(f)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be

				available.

								.

					(b)Criminal

			 penaltiesSection 12 of the

			 Poultry Products Inspection Act (21 U.S.C. 461) is amended—

						(1)in the first sentence of subsection

			 (a)—

							(A)by striking not more than

			 $1,000 and inserting under title 18, United States

			 Code,; and

							(B)by striking not more than

			 $10,000 and inserting under title 18, United States

			 Code,; and

							(2)in subsection (c)—

							(A)in the first sentence, by striking

			 not more than $5,000 and inserting under title 18, United

			 States Code,; and

							(B)in the second sentence, by striking

			 not more than $10,000 and inserting under title 18,

			 United States Code,.

							203.Food safety

			 enforcement for eggs and egg products

					(a)In

			 generalThe Egg Products

			 Inspection Act (21 U.S.C. 1031 et seq.) is amended by inserting after section

			 27 (as added by section 103) the following:

						

							28.Notification,

				nondistribution, and recall of adulterated or misbranded articles

								(a)Notification to

				Secretary of violation

									(1)In

				generalA person (other than

				a household consumer) that has reason to believe that any egg or egg product

				(referred to in this section as an article) transported, stored,

				distributed, or otherwise handled by the person is adulterated or misbranded

				shall, as soon as practicable, notify the Secretary of the identity and

				location of the article.

									(2)Manner of

				notificationNotification

				under paragraph (1) shall be made in such manner and by such means as the

				Secretary may require by regulation.

									(b)Recall and

				consumer notification

									(1)Voluntary

				actionsOn receiving

				notification under subsection (a) or by other means, if the Secretary finds

				that an article is adulterated or misbranded and that there is a reasonable

				probability that human consumption of the article would present a threat to

				public health (as determined by the Secretary), the Secretary shall provide all

				appropriate persons (as determined by the Secretary), that transported, stored,

				distributed, or otherwise handled the article with an opportunity—

										(A)to cease distribution of the

				article;

										(B)to notify all persons that transport,

				store, distribute, or otherwise handle the article, or to which the article has

				been transported, sold, distributed, or otherwise handled, to cease immediately

				distribution of the article;

										(C)to recall the article; or

										(D)in consultation with the Secretary, to

				provide notice of the finding of the Secretary to all consumers to which the

				article was, or may have been, distributed.

										(2)Mandatory

				actionsIf the appropriate

				person referred to in paragraph (1) does not carry out the actions described in

				that paragraph with respect to an article within the time period and in the

				manner prescribed by the Secretary, the Secretary shall, by order, require, as

				the Secretary determines to be necessary, the person—

										(A)to cease immediately distribution of the

				article; and

										(B)to make immediately the notification

				described in paragraph (1)(B).

										(3)Notice to

				consumersThe Secretary

				shall, as the Secretary determines to be necessary, provide notice of the

				finding of the Secretary under paragraph (1) to consumers to which the article

				was, or may have been, distributed.

									(4)Nondistribution

				by notified personsA person

				that transports, stores, distributes, or otherwise handles the article, or to

				which the article has been transported, sold, distributed, or otherwise

				handled, and that is notified under paragraph (1)(B) or (2)(B) shall cease

				immediately distribution of the article.

									(5)Availability of

				records to SecretaryEach

				appropriate person referred to in paragraph (1) that transported, stored,

				distributed, or otherwise handled an article shall make available to the

				Secretary information necessary to carry out this subsection, as determined by

				the Secretary, regarding—

										(A)persons that transport, store, distribute,

				or otherwise handle the article; and

										(B)persons to which the article has been

				transported, sold, distributed, or otherwise handled.

										(c)Informal

				hearings on orders

									(1)In

				generalThe Secretary shall

				provide a person subject to an order under subsection (b) with an opportunity

				for an informal hearing (in accordance with such rules or regulations as the

				Secretary shall prescribe) on—

										(A)the actions required by the order;

				and

										(B)any reasons why the article that is the

				subject of the order should not be recalled.

										(2)Timing of

				hearingsThe Secretary shall

				hold a hearing under paragraph (1) as soon as practicable, but not later than 2

				business days, after the date of issuance of the order.

									(d)Post-Hearing

				recall orders

									(1)Amendment of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that there is a reasonable probability that human consumption of the

				article that is the subject of an order under subsection (b) presents a threat

				to public health, the Secretary may, as the Secretary determines to be

				necessary—

										(A)amend the order under subsection

				(b)—

											(i)to require recall of the article or other

				appropriate action; and

											(ii)to specify a timetable during which the

				recall shall occur;

											(B)require periodic reports to the Secretary

				describing the progress of the recall; or

										(C)provide notice of the recall to consumers

				to which the article was, or may have been, distributed.

										(2)Vacation of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that adequate grounds do not exist to continue the actions required

				by the order, the Secretary shall vacate the order.

									(e)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								29.Refusal or withdrawal

				of inspection of establishments

								(a)In

				generalThe Secretary may,

				for such period, or indefinitely, as the Secretary considers necessary to carry

				out this Act, refuse to provide or withdraw inspection under this Act with

				respect to an establishment if the Secretary determines, after opportunity for

				a hearing on the record is provided to the applicant for, or recipient of,

				inspection, that the applicant or recipient, or any person responsibly

				connected with the applicant or recipient (within the meaning of section 18),

				has committed a willful violation or repeated violations of this Act (including

				a regulation promulgated under this Act).

								(b)Denial or

				suspension of inspection pending hearingThe Secretary may deny or suspend

				inspection under this Act, pending opportunity for an expedited hearing, with

				respect to an action under subsection (a), if the Secretary determines that the

				denial or suspension is in the public interest to protect the health or welfare

				of consumers or to ensure the effective performance of an official duty under

				this Act.

								(c)Judicial

				review

									(1)In

				generalA determination and

				order of the Secretary with respect to the refusal or withdrawal of inspection

				under this section shall be final unless, not later than 30 days after the

				effective date of the order, the affected applicant for, or recipient of,

				inspection—

										(A)files a petition for judicial review of the

				order; and

										(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Refusal or

				withdrawal of inspection pending reviewInspection shall be refused or withdrawn as

				of the effective date of the order pending any judicial review of the order

				unless the Secretary directs otherwise.

									(3)Venue;

				recordJudicial review of the

				order shall be—

										(A)in—

											(i)the United States court of appeals for the

				circuit in which the applicant for, or recipient of, inspection resides or has

				its principal place of business; or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)on the record on which the determination

				and order are based.

										(d)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								30.Civil

				penalties

								(a)In

				general

									(1)AssessmentThe Secretary may assess against a person

				that commits a serious violation (as defined by the Secretary by regulation) of

				this Act (including a regulation promulgated or order issued under this Act) a

				civil penalty for each violation of not more than $100,000.

									(2)Separate

				offensesEach violation and

				each day during which the violation continues shall be considered to be a

				separate offense.

									(3)Notice and

				opportunity for hearingThe

				Secretary shall not assess a civil penalty under this section against a person

				unless the person is given notice and opportunity for a hearing on the record

				before the Secretary in accordance with sections 554 and 556 of title 5, United

				States Code.

									(4)Determination

				of civil penalty amountThe

				amount of a civil penalty under this section—

										(A)shall be assessed by the Secretary by

				written order, taking into account—

											(i)the gravity of the violation;

											(ii)the degree of culpability of the

				person;

											(iii)the size and type of the business of the

				person; and

											(iv)any history of prior offenses by the person

				under this Act; and

											(B)shall be reviewed only in accordance with

				subsection (b).

										(b)Judicial

				review

									(1)In

				generalAn order assessing a

				civil penalty against a person under subsection (a) shall be final unless the

				person—

										(A)not later than 30 days after the effective

				date of the order, files a petition for judicial review of the order in—

											(i)the United States court of appeals for the

				circuit in which the person resides or has its principal place of business;

				or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Filing of copy

				of recordThe Secretary shall

				promptly file in the court a certified copy of the record on which the order

				was issued.

									(c)Collection

				actions for failure to pay assessment

									(1)Referral to

				Attorney GeneralIf a person

				fails to pay a civil penalty assessed under subsection (a) after the order

				assessing the civil penalty has become a final order, or after the court of

				appeals has entered final judgment in favor of the Secretary, the Secretary

				shall refer the matter to the Attorney General.

									(2)Action by

				Attorney GeneralUpon

				referral of a matter under paragraph (1), the Attorney General shall bring a

				civil action to recover the amount of the civil penalty in United States

				district court.

									(3)Scope of

				reviewIn a civil action

				under paragraph (2), the validity and appropriateness of the order of the

				Secretary assessing the civil penalty shall not be subject to review.

									(d)Refusal or

				withdrawal of inspection pending paymentIf a person fails to pay the amount of a

				civil penalty after the order assessing the civil penalty has become a final

				order, the Secretary may refuse to provide or withdraw inspection under this

				Act of the person until the civil penalty is paid or until the Secretary

				directs otherwise.

								(e)Penalties in

				lieu of other actionsNothing

				in this Act requires the Secretary to report for prosecution, or for the

				commencement of an action, any violation of this Act in any case in which the

				Secretary believes that the public interest will be adequately served by the

				assessment of a civil penalty under this section.

								(f)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be

				available.

								.

					(b)Criminal

			 penaltiesSection 12 of the

			 Egg Products Inspection Act (21 U.S.C. 1041) is amended—

						(1)in subsection (a)—

							(A)by striking of not more than

			 $5,000 and inserting under title 18, United States Code;

			 and

							(B)by striking of not more than

			 $10,000 and inserting under title 18, United States

			 Code;

							(2)in subsection (b)—

							(A)by striking not more than

			 $5,000 and inserting under title 18, United States Code;

			 and

							(B)by striking not more than

			 $10,000 and inserting under title 18, United States

			 Code;

							(3)by striking subsection (c);

						(4)in subsection (e), by striking

			 paragraph (c) of this section 12 and inserting section

			 30; and

						(5)by redesignating subsections (d) and (e) as

			 subsections (c) and (d), respectively.

						204.LiabilityThis subtitle and the amendments made by

			 this subtitle shall not affect the liability of any person under any provision

			 of law as in effect before the application of this subtitle and the amendments

			 made by this subtitle.

				BFood and Drug Administration

				211.Food safety

			 enforcement for food

					(a)In

			 generalChapter IV of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) (as amended by

			 section 111) is amended by adding at the end the following:

						

							417.Notification,

				nondistribution, and recall of adulterated or misbranded food

								(a)Notice to

				Secretary of violation

									(1)In

				generalA person (other than

				a household consumer or other individual who is the intended consumer of a

				food) that has reason to believe that any food introduced into or in interstate

				commerce, or held for sale (whether or not the first sale) after shipment in

				interstate commerce, may be in violation of this Act shall immediately notify

				the Secretary of the identity and location of the food.

									(2)Manner of

				notificationNotification

				under paragraph (1) shall be made in such manner and by such means as the

				Secretary may require by regulation.

									(b)Recall and

				consumer notification

									(1)Voluntary

				actionsIf the Secretary

				determines that food is in violation of the food safety law when introduced

				into or while in interstate commerce or while held for sale (whether or not the

				first sale) after shipment in interstate commerce and that there is a

				reasonable probability that the food, if consumed, would present a threat to

				public health, as determined by the Secretary, the Secretary shall give the

				appropriate persons (including the manufacturers, importers, distributors, or

				retailers of the food) an opportunity to—

										(A)cease distribution of the food;

										(B)notify all persons—

											(i)processing, distributing, or otherwise

				handling the food to immediately cease such activities with respect to the

				food; or

											(ii)to which the food has been distributed,

				transported, or sold, to immediately cease distribution of the food;

											(C)recall the food;

										(D)in conjunction with the Secretary, provide

				notice of the finding of the Secretary—

											(i)to consumers to whom the food was, or may

				have been, distributed; and

											(ii)to State and local public health officials;

				or

											(E)carry out any combination of the measures

				described in this paragraph, as determined by the Secretary to be appropriate

				in the circumstances.

										(2)Mandatory

				actionsIf a person referred

				to in paragraph (1) refuses to or does not adequately carry out the actions

				described in that paragraph within the time period and in the manner prescribed

				by the Secretary, the Secretary shall—

										(A)have authority to control and possess the

				food, including ordering the shipment of the food from the food establishment

				to the Secretary—

											(i)at the expense of the food establishment;

				or

											(ii)in an emergency (as determined by the

				Secretary), at the expense of the Administration; and

											(B)by order, require, as the Secretary

				determines to be necessary, the person to immediately—

											(i)cease distribution of the food; and

											(ii)notify all persons—

												(I)processing, distributing, or otherwise

				handling the food to immediately cease such activities with respect to the

				food; or

												(II)if the food has been distributed,

				transported, or sold, to immediately cease distribution of the food.

												(3)Notification to

				consumers by SecretaryThe

				Secretary shall, as the Secretary determines to be necessary, provide notice of

				the finding of the Secretary under paragraph (1)—

										(A)to consumers to whom the food was, or may

				have been, distributed; and

										(B)to State and local public health

				officials.

										(4)Nondistribution

				by notified personsA person

				that processes, distributes, or otherwise handles the food, or to which the

				food has been distributed, transported, or sold, and that is notified under

				paragraph (1)(B) or (2)(B) shall immediately cease distribution of the

				food.

									(5)Availability of

				records to SecretaryEach

				person referred to in paragraph (1) that processed, distributed, or otherwise

				handled food shall make available to the Secretary information necessary to

				carry out this subsection, as determined by the Secretary, regarding—

										(A)persons that processed, distributed, or

				otherwise handled the food; and

										(B)persons to which the food has been

				transported, sold, distributed, or otherwise handled.

										(c)Informal

				hearings on orders

									(1)In

				generalThe Secretary shall

				provide any person subject to an order under subsection (b) with an opportunity

				for an informal hearing, to be held as soon as practicable but not later than 2

				business days after the issuance of the order.

									(2)Scope of the

				hearingIn a hearing under

				paragraph (1), the Secretary shall consider the actions required by the order

				and any reasons why the food that is the subject of the order should not be

				recalled.

									(d)Post hearing

				recall orders

									(1)Amendment of

				orderIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that there is a reasonable probability that the food that is the

				subject of an order under subsection (b), if consumed, would present a threat

				to the public health, the Secretary, as the Secretary determines to be

				necessary, may—

										(A)amend the order to require recall of the

				food or other appropriate action;

										(B)specify a timetable in which the recall

				shall occur;

										(C)require periodic reports to the Secretary

				describing the progress of the recall; and

										(D)provide notice of the recall to consumers

				to whom the food was, or may have been, distributed.

										(2)Vacation of

				ordersIf, after providing an

				opportunity for an informal hearing under subsection (c), the Secretary

				determines that adequate grounds do not exist to continue the actions required

				by the order, the Secretary shall vacate the order.

									(e)Remedies not

				exclusiveThe remedies

				provided for in this section shall be in addition to, and not exclusive of,

				other remedies that may be available.

								418.Refusal or

				withdrawal of inspection of establishments

								(a)In

				generalThe Secretary may,

				for such period, or indefinitely, as the Secretary considers necessary to carry

				out this chapter, refuse to provide or withdraw inspection under this chapter

				with respect to an establishment if the Secretary determines, after opportunity

				for a hearing on the record is provided to the applicant for, or recipient of,

				inspection, that the applicant or recipient, or any person responsibly

				connected (within the meaning under section 18 of the Egg Products Inspection

				Act (21 U.S.C. 1047)) with the applicant or recipient, has committed a willful

				violation or repeated violations of this chapter (including a regulation

				promulgated under this chapter).

								(b)Denial or

				suspension of inspection pending hearingThe Secretary may deny or suspend

				inspection under this chapter, pending the opportunity for an expedited

				hearing, with respect to an action under subsection (a), if the Secretary

				determines that the denial or suspension is in the public interest to protect

				the health or welfare of consumers or to ensure the effective performance of an

				official duty under this Act.

								(c)Judicial

				review

									(1)In

				generalA determination and

				order of the Secretary with respect to the refusal or withdrawal of inspection

				under this section shall be final unless, not later than 30 days after the

				effective date of the order, the affected applicant for, or recipient of,

				inspection—

										(A)files a petition for judicial review of the

				order; and

										(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Refusal or

				withdrawal of inspection pending reviewInspection shall be refused or withdrawn as

				of the effective date of the order pending any judicial review of the order

				unless the Secretary directs otherwise.

									(3)Venue;

				recordJudicial review of the

				order shall be—

										(A)in—

											(i)the United States court of appeals for the

				circuit in which the applicant for, or recipient of, inspection resides or has

				its principal place of business; or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)on the record on which the determination

				and order are based.

										(d)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be available.

								419.Civil

				penalties

								(a)In

				general

									(1)AssessmentThe Secretary may assess against a person

				that commits a serious violation (as defined by the Secretary by regulation) of

				section 417 (including a regulation promulgated or order issued under such

				section) a civil penalty for each violation of not more than $100,000.

									(2)Separate

				offensesEach violation and

				each day during which the violation continues shall be considered to be a

				separate offense.

									(3)Notice and

				opportunity for hearingThe

				Secretary shall not assess a civil penalty under this section against a person

				unless the person is given notice and opportunity for a hearing on the record

				before the Secretary in accordance with sections 554 and 556 of title 5, United

				States Code.

									(4)Determination

				of civil penalty amountThe

				amount of a civil penalty under this section—

										(A)shall be assessed by the Secretary by

				written order, taking into account—

											(i)the gravity of the violation;

											(ii)the degree of culpability of the

				person;

											(iii)the size and type of the business of the

				person; and

											(iv)any history of prior offenses by the person

				under this Act; and

											(B)shall be reviewed only in accordance with

				subsection (b).

										(b)Judicial

				review

									(1)In

				generalAn order assessing a

				civil penalty against a person under subsection (a) shall be final unless the

				person—

										(A)not later than 30 days after the effective

				date of the order, files a petition for judicial review of the order in—

											(i)the United States court of appeals for the

				circuit in which the person resides or has its principal place of business;

				or

											(ii)the United States Court of Appeals for the

				District of Columbia Circuit; and

											(B)simultaneously sends a copy of the petition

				by certified mail to the Secretary.

										(2)Filing of copy

				of recordThe Secretary shall

				promptly file in the court a certified copy of the record on which the order

				was issued.

									(c)Collection

				actions for failure to pay assessment

									(1)Referral to

				Attorney GeneralIf a person

				fails to pay a civil penalty assessed under subsection (a) after the order

				assessing the civil penalty has become a final order, or after the court of

				appeals has entered final judgment in favor of the Secretary, the Secretary

				shall refer the matter to the Attorney General.

									(2)Action by

				Attorney GeneralUpon

				referral of a matter under paragraph (1), the Attorney General shall bring a

				civil action to recover the amount of the civil penalty in United States

				district court.

									(3)Scope of

				reviewIn a civil action

				under paragraph (2), the validity and appropriateness of the order of the

				Secretary assessing the civil penalty shall not be subject to review.

									(d)Refusal or

				withdrawal of inspection pending paymentIf a person fails to pay the amount of a

				civil penalty after the order assessing the civil penalty has become a final

				order, the Secretary may refuse to provide or withdraw inspection under this

				chapter of the person until the civil penalty is paid or until the Secretary

				directs otherwise.

								(e)Penalties in

				lieu of other actionsNothing

				in this Act requires the Secretary to report for prosecution, or for the

				commencement of an action, any violation of this chapter in any case in which

				the Secretary believes that the public interest will be adequately served by

				the assessment of a civil penalty under this section.

								(f)Remedies not

				exclusiveThe remedies

				authorized by this section shall be in addition to any other remedies that may

				be

				available.

								.

					(b)Prohibited

			 actsSection 301 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at

			 the end the following:

						

							(hh)(1)The failure to notify the Secretary in

				violation of section 417(a).

								(2)The failure to comply with—

									(A)an

				order under section 417(b); or

									(B)an

				amended order issued under section

				417(d)(1).

									.

					212.LiabilityThis subtitle and the amendments made by

			 this subtitle shall not affect the liability of any person under any provision

			 of law as in effect before the application of this subtitle and the amendments

			 made by this subtitle.

				IIIImported Food

			301.Imported

			 food

				(a)Certification

			 of foreign food facilitiesSection 415 of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 350d) is amended by—

					(1)striking paragraphs (3) and (4) of

			 subsection (a);

					(2)redesignating subsections (b) as subsection

			 (d);

					(3)striking subsection (c);

					(4)inserting after subsection (a) the

			 following:

						

							(b)Certification

				of foreign facilities and governments

								(1)In

				generalNot later than 1 year

				after the date of enactment of the Safe and Secure Food Act of 2005, a foreign

				facility or foreign government that submits a registration to import food to

				the United States under this section shall request certification from the

				Secretary by demonstrating, in a manner determined appropriate by the

				Secretary, that food produced under the supervision of the foreign facility or

				foreign government has met standards for food safety, inspection, labeling, and

				consumer protection that are at least equivalent to the standards applicable to

				food produced in the United States.

								(2)Certification

				approval

									(A)Request by

				foreign governmentPrior to

				granting the certification request of a foreign government, the Secretary shall

				review, audit, and certify the food safety program of a requesting foreign

				government (including all statutes, regulations, and inspection authority) as

				at least equivalent to the food safety program in the United States, as

				demonstrated by the foreign government.

									(B)Request by

				foreign facilityPrior to

				granting the certification request of a foreign facility, the Secretary shall

				certify, based on an onsite inspection, the food safety programs and procedures

				of a requesting foreign facility as at least equivalent to the food safety

				programs and procedures of the United States.

									(3)LimitationA foreign government or foreign facility

				approved by the Secretary to import food to the United States under this

				section shall be certified to export only the approved food products to the

				United States for a period not to exceed 5 years.

								(4)Withdrawal of

				certificationThe Secretary

				may withdraw certification of any food from a foreign government or foreign

				facility—

									(A)if such food is linked to an outbreak of

				human illness;

									(B)following an investigation by the Secretary

				that finds that the foreign government programs and procedures or foreign

				facility is no longer equivalent to the food safety programs and procedures in

				the United States; or

									(C)following a refusal to allow United States

				officials to conduct such audits and investigations as may be necessary to

				fulfill the requirements under this section.

									(5)Renewal of

				certificationThe Secretary

				shall audit a foreign government or a foreign facility that imports food to the

				United States every 5 years to ensure the continued compliance with the

				standards set forth in this section.

								(6)Required

				routine inspectionThe

				Secretary shall routinely inspect food before it enters the United States to

				ensure that it is—

									(A)safe for human consumption;

									(B)labeled as required for food produced in

				the United States; and

									(C)otherwise meets requirements under the food

				safety law.

									(7)EnforcementThe Secretary—

									(A)may deny importation of food from any

				foreign government that does not permit United States officials to enter the

				foreign country to conduct such audits and inspections as may be necessary to

				fulfill the requirements under this section;

									(B)may deny importation of food from any

				foreign government or foreign firm that does not consent to an investigation by

				the Administration when food from that foreign country or foreign firm is

				linked to a food-borne illness outbreak or is otherwise found to be adulterated

				or mislabeled; and

									(C)is authorized to promulgate rules and

				regulations to carry out the purposes of this section, including setting terms

				and conditions for the destruction of products that fail to meet the standards

				of this Act.

									(c)Administrative

				requirements

								(1)Procedure

									(A)Domestic

				facilitiesUpon the receipt

				of a completed registration described in subsection (a)(1), the Secretary shall

				notify the domestic facility of the receipt of such registration and assign a

				registration number to each registered domestic facility.

									(B)Foreign

				facilitiesUpon the receipt

				of a completed registration described in subsection (a)(1) and a certification

				under subsection (b), the Secretary shall notify the foreign facility of the

				receipt of such registration and certification and assign a registration number

				to each registered and certified foreign facility.

									(2)ListThe Secretary shall maintain an up-to-date

				list of domestic facilities that are registered and of foreign facilities that

				are registered and certified under this section. Such list and any registration

				or certification documents submitted pursuant to this subsection shall not be

				subject to disclosure under section 552 of title 5, United States Code.

				Information derived from such list or registration or certification documents

				shall not be subject to disclosure under section 552 of title 5, United States

				Code, to the extent that it discloses the identity or location of a specific

				registered or certified person.

								;

				and

					(5)by adding at the end the following:

						

							(e)Effect on

				certain foreign facilitiesForeign facilities maintaining a

				registration under this section on the day before the date of enactment of the

				Safe and Secure Food Act of 2005 shall submit a request for certification under

				subsection (b)(1) not later than 3 years after the date of enactment of such

				Act.

							.

					(b)In

			 generalSection 801 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by adding at

			 the end the following:

					

						(p)(1)The Secretary shall—

								(A)conduct an evaluation comparing the laws of

				the United States with other countries with respect to the inspection and

				security of food; and

								(B)promulgate regulations to—

									(i)develop new methods of detecting

				contaminated imported food;

									(ii)increase coordination between Federal,

				State, and local food safety officials with regard to food safety and

				security;

									(iii)direct food inspectors to check for the

				safety and security of food during an inspection of a foreign facility;

				and

									(iv)require persons to implement procedures to

				prevent the unintentional and intentional contamination of food at foreign

				facilities covered by this Act.

									(2)The regulations promulgated under paragraph

				(1) shall require a person to implement security procedures for the entire

				foreign facility, as determined by the Secretary, including—

								(A)developing a security plan that addresses

				the specific vulnerabilities of the facility;

								(B)developing an emergency response plan for

				the facility;

								(C)securing establishment boundaries;

								(D)providing guards, alarms, and outside

				lighting, as necessary;

								(E)performing background checks before hiring

				new personnel;

								(F)limiting access to the facility;

								(G)accounting for missing stock;

								(H)implementing mail-handling procedures;

				and

								(I)such other security procedures as the

				Secretary determines to be necessary to prevent unintentional or intentional

				contamination of food.

								(3)In this subsection, the term foreign

				facility has the meaning given that term in section

				415(b)(3).

							.

				(c)AdulterationSection 402 of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 342) is amended by adding at the end the

			 following:

					

						(i)If it is food from a domestic or foreign

				facility (as those terms are defined in section 415(b)) that fails to comply

				with the regulations promulgated under section 416 or

				801(p).

						.

				(d)Conforming

			 amendmentSection 801(l)(1)

			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(l)(1)) is amended by

			 inserting or that has not received a certification from the

			 Secretary after for which a registration has not been submitted

			 to the Secretary.

				IVRisk Assessment Information Sharing

			401.Risk assessment

			 information sharing

				(a)Coordination of

			 agenciesThe Secretary of

			 Health and Human Services shall coordinate with the Secretary of Agriculture,

			 the Secretary of Homeland Security, and the Director of the Centers for Disease

			 Control and Prevention to—

					(1)assess the security risks to the food

			 supply of the United States; and

					(2)not later than 1 year after the date of

			 enactment of this Act, submit to Congress a report that—

						(A)describes the assessment under paragraph

			 (1);

						(B)outlines measures to address any security

			 risks described in such assessment; and

						(C)describes the costs of addressing such

			 security risks.

						(b)Coordination

			 with Undersecretary for Science and Technology

					(1)In

			 generalThe Secretary of

			 Health and Human Services shall coordinate with the Undersecretary of Science

			 and Technology of the Department of Homeland Security with respect to entities

			 awarded grants relating to food safety under section 307(b) of the Homeland

			 Security Act of 2002 (6 U.S.C. 187(b)).

					(2)Information

			 sharingThe Undersecretary of

			 Science and Technology shall grant access to the Secretary of Health and Human

			 Services with respect to information and data gathered at entities awarded

			 grants relating to food safety under section 307(b) of the Homeland Security

			 Act of 2002 (6 U.S.C. 187(b)).

					

